Title: From Thomas Jefferson to David Gelston, 13 December 1805
From: Jefferson, Thomas
To: Gelston, David


                  
                     Dear Sir
                     
                     Washington Dec. 13. 05.
                  
                  
                  Your favor of the 9th. was recieved last night and I now remit you a draught of the bank of the US. of this place on that at New York for 102.48 D say
                        
                           for duties frieght & post charges on 10. cases wine by the Eliza from Leghorn 
                           88.06
                        
                        
                           
                                 freight by the Fabius
                           
                              14.42
                           
                        
                        
                           
                           102.48
                        
                     
                  
                  I am really sorry that I am obliged to give you so much trouble, but in ordering wines from distant seas, the merchant is obliged to take advantage of the first vessel bound to any of our ports: and if I am to judge from my own experience, more than half of them are bound to New York. for the wines from Marseilles via Halifax, mr Madison remitted for him & myself. Accept my thanks for your kindnesses with my friendly salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               